Mr. Justice Hutchison
delivered the opinion, of the Court.
Section 182 of tbe Code of Civil Procedure authorizes tbe appointment of a receiver after judgment, to preserve tbe property in litigation during tbe pendency of an appeal.' Tbis Court issued a writ of certiorari as tbe result of an averment tbat, in tbe present case, an appointment bad been based on tbe testimony of a single witness, to tbe effect tbat tbe bouse in question needed painting and tbat its balcony bad somewhat deteriorated.
According to a transcript of tbe evidence tbe witness testified: Tbat tbe bouse was in a very bad condition; that when tbe same passed into tbe possession of Artemio Camacho, tbe petitioner in tbis proceeding, some two years before tbe bearing of tbe petition for tbe appointment of a receiver, tbe bouse was painted and in good condition; tbat at the time *649of the hearing half the iron balcony and the back part of the house had disappeared; that some of the doors had been lost; that more than five hundred dollars was needed to. make the necessary repairs; that during the stay of Camacho no repairs had been made; that the house was continuously deteriorating.
The plaintiff in the original action had been adjudged to be the owner of the property, and, in view of the situation described in the testimony above outlined, we find no abuse of discretion in the appointment of a receiver.
In Schlüter v. Texidor, District Judge, 26 P.R.R. 97, the petition for the appointment of a receiver was made under subdivision 5 of section 182, supra, which authorizes such appointment “in all other cases where receivers have heretofore been appointed by the usages of courts of equity,” not under the specific authority of subdivision 3 of said section, as in the present case. A careful reading of the opinions in the ScMüter ease and in González et al. v. Benítez Flores, District Judge, 29 P.R.R. 281, also cited by petitioner, will suffice to distinguish those cases from the present one, on the facts.
The writ must be annulled.